internal_revenue_service number release date index number -01-00 ------------------------- ----------------------------------------- --------------------------------------------------- --------------------------------------------- -------------------------- - re ---------------------------------------------------- legend year date date date date date grantor spouse attorney bank trust officer trust trust trust child child child dollar_figurex dear ----------------- department of the treasury washington dc person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 - plr-111820-03 date february ------- ------------------- ------------------- ------------------ --------------------------- -------------------------- ------------------------------------------------ --------------------------------------------------- --------------------------- ----------------------------------------- ------------------------- --------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- ------------------------------------------------------------------------------- -------------------------------------------------------------------------------- --------------------- ------------------- -------------------- ------------ this is in response to your letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code and ' of plr-111820-03 the procedure and administration regulations to make an allocation of the generation- skipping transfer gst_exemption this letter responds to your request the facts and representations submitted are summarized as follows on date grantor and spouse established three irrevocable trusts trust trust and trust for the benefit of child1 child child and their spouses and descendants bank and the child for whom the trust was created are the trustees of each trust grantor and spouse each transferred securities valued at dollar_figurex to trust trust and trust grantor and spouse consented to split the gifts and signified so on their year form sec_709 united_states gift and generation-skipping_transfer_tax return trust trust and trust have identical provisions sec_2 of trusts provides generally that during the life of the primary beneficiary the trustees will pay to such beneficiary all the net_income and so much if any of the principal as the corporate trustee determines to be necessary for her his support maintenance and medical_care having regard to his accustomed standard of living income and other resources whether in trust or otherwise the beneficiary has the power to require the trustees to distribute to her him the value of the greater of dollar_figure or of the principal of the trust estate in each calendar_year if the power is not exercised it lapses sec_3 provides that upon the death of the primary beneficiary the trustee will pay to the primary beneficiary’s spouse if married to the primary beneficiary at the date of death and continue paying as long as beneficiary’s spouse is unmarried and to her his living issue from time to time so much of the net_income and so much if any of the principal as the corporate trustee determines to be necessary for their health support maintenance medical_care and education having regard to their accustomed standard of living income and other resources without the need of equality among them any income not paid will be added to principal sec_3 further provides that upon the death or remarriage of the spouse of the primary beneficiary or immediately upon the death of the primary beneficiary if spouse predeceases the primary beneficiary the trustees will pay to the issue of the primary beneficiary so much of the net_income and so much if any of the principal as the corporate trustee determines to be necessary for their support maintenance medical_care and education having regard to their accustomed standard of living income and other resources without the need of equality among them any income not paid will be added to principal when the youngest living child of the primary beneficiary attains age or in the event all of the primary beneficiary’s children die before attaining and leave issue surviving them the trustees will divide and set_aside the entire trust estate into such number of shares which shares shall be equal if more than one as will provide a share for each living child of the primary beneficiary and a share for the then living issue collectively of any child of the primary beneficiary who is then dead leaving living issue plr-111820-03 sec_4 provides generally that in the case of a share set_aside for the child of a primary beneficiary the trustees will pay all the net_income to the child and so much of the principal as the corporate trustee determines to be necessary for the child’s support maintenance medical_care and education having regard for their accustomed standard of living income and other resources whether in trust or otherwise when the child attains the age of the trust will terminate and the entire trust will be paid over to the child if the child dies before attaining age the entire trust estate will be paid over to child’s estate sec_5 provides that any share set_aside for the then living issue of any child of the primary beneficiary who is then dead will be paid over to such issue per stirpes for years prior to the year gifts grantor and spouse relied on attorney to advise them on tax matters including gift_tax matters on date trust officer at the request of grantor and spouse wrote to attorney and advised him of the year gifts to trust sec_1 and and requested that attorney prepare grantor and spouse’s year form sec_709 the form sec_709 were not filed until date which is after the time prescribed under sec_6075 for timely filing such returns on the form sec_709 grantor and spouse elected to split their gifts and allocated their gst_exemption in an amount equal to the value of the gifts for which they were the transferor as of date the date of the gifts rather than date the date the form sec_709 were filed the value of the securities disclosed on the form sec_709 had increased from date to date thus the inclusion_ratio of each trust was not zero and spouse did not make any other gifts subject_to the generation-skipping_transfer_tax the allocation error was discovered when grantor’s form_706 united_states estate and generation-skipping_transfer_tax return was being prepared spouse died on date grantor died on date it is represented that grantor bank has requested an extension of time under ' g and sec_301_9100-3 to allocate grantor and spouse’s gst_exemption to the year transfers by grantor and spouse to trust trust and trust and that such allocations will be based on the value of the property transferred to the trusts as of date sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer plr-111820-03 under ' a the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the aapplicable fraction the applicable_fraction as defined in ' a is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2513 provides generally that a gift made by one spouse to any person other than his spouse shall for the purposes of this chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that sec_2513 shall apply only if both spouses have signified their consent to the application of sec_2513 in the case of all such gifts made during the calendar_year by either while married to the other sec_2652 provides that if under ' one-half of a gift is treated as made by the individual and one-half of such gift is treated as made by the individual s spouse then such gift shall be so treated for purposes of chapter sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor s lifetime other than in a direct_skip is made on form_709 sec_26_2632-1 provides that except as otherwise provided an allocation of gst_exemption is effective as of the date of any transfer as to which the form_709 on which it is made is a timely filed return a timely allocation an allocation to a_trust made on a form_709 filed after the due_date for reporting a transfer to the trust a late allocation is effective on the date the form_709 is filed see example of sec_26_2632-1 sec_2642 provides in part that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer the value of such plr-111820-03 property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f to any property not transferred as a result of the death of the transferor is not made on a gift_tax_return filed on or before the date prescribed by sec_6075 the value of such property for purposes of sec_2642 shall be determined as of the time such allocation is filed with the secretary and such allocation shall be effective on and after the date on which such allocation is filed with the secretary sec_2642 provides in part that if any allocation of the gst_exemption sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 2001_2_cb_189 provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the plr-111820-03 taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore bank is granted an extension of time of days from the date of this letter to allocate grantor and spouse’s gst_exemption to the year transfers for which they were the transferors to trust trust and trust the allocations will be effective as of date the date of the transfers to the trusts and the gift_tax value of the transfers to the trusts will be used in determining the amount of gst_exemption to be allocated to the trusts the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent the allocation of grantor and spouse’s gst_exemption should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
